DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 101, Double Patenting
A rejection based on double patenting of the "same invention" type finds its support in the language of 35 U.S.C. 101  which states that "whoever invents or discovers any new and useful process... may obtain a patent therefor..." (Emphasis added). Thus, the term "same invention," in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).

A statutory type (35 U.S.C. 101 ) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claim 16-20 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1-5 of prior U.S. Patent No. 11134301. This is a statutory double patenting rejection.
Claim in Application 17412076
Claim in Patent 11134301
16. An augmented/mixed reality data processing system, comprising: 

a. a plurality of IoT devices associated with networked assets; 
1. An augmented/mixed reality data processing system, comprising: 

a. a plurality of IoT devices associated with networked assets; 
b. a persistent data storage system in functional communication with the plurality of IoT devices such that the persistent data storage system receives and stores pushed metric data from the plurality of IoT devices, the persistent data storage system including:
 
i. a plurality of overlay templates, each including display parameters and location information for associated network assets; 
ii. a data storage device; and 
iii. a body of metric data associated with and sourced from the plurality of IoT devices; 
b. a persistent data storage system in functional communication with the plurality of IoT devices such that the persistent data storage system receives and stores pushed metric data from the plurality of IoT devices, the persistent data storage system including: 

i. a plurality of overlay templates, each including display parameters and location information for associated network assets; 
ii. a data storage device; and 
iii. a body of metric data associated with and sourced from the plurality of IoT devices; 
c. an overlay governed stream in functional communication with the persistent storage system, including a polling script associated with the body of metric data and in functional communication therewith; 
c. an overlay governed stream in functional communication with to persistent storage system, including a polling script associated with the body of metric data and in functional communication therewith; 
d. a body of location data regarding the networked assets; and 
d. a body of location data regarding the networked assets; and 
e. an AR/MR device in functional communication with the persistent data storage system via the overlay governed stream and with the body of location data regarding the networked assets such that updated metric data from the plurality of IoT devices is displayed in visual association with real-time visual images of the networked assets.
e. an AR/MR device in functional communication with the persistent data storage system via the overlay governed stream and with the body of location data regarding the networked assets such that updated metric data from the plurality of IoT devices is displayed in visual association with real-time visual images of the networked assets.


Conflicting claims numbers:
17412076
Claim 17
18
19
20
11134301
Claim 2
3
4
5


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Chacko U.S. Patent Application 20190019090 in view of Sakura U.S. Patent Application 20180262394.
Regarding claim 10, Chacko discloses a method of systematic data polling within a networked computing system for augmented/mixed reality display, comprising the steps of: 
a. establishing an overlay governed data stream from a persistent data storage system to an augmented/mixed reality (AR/MR) display device (paragraph [0073]: the technician can use a device (e.g., the device 106 of FIG. 1) to provide VR /AR/MR functionality. For example, while the technician is looking at the asset, a maintenance manual can be provided as an overlay… asset-specific data (e.g., temperature, pressure, speed) can be provided as an overlay, such that the technician can view the asset and the asset-specific data concurrently (e.g., through the device 104); paragraph [0034]: asset-specific data (e.g., IoT data recorded for the specific asset) can be retrieved from the DLS 212 (data storage system)); 
b. receiving, over a network, pushed metric data from a plurality of remote IoT devices that are associated with networked assets, wherein location information of the networked assets is known to the networked computing system (paragraph [0021]: asset 106 can include an industrial pump for pumping fluids at a customer location. In some examples, the asset 106 is provided as, and/or includes one or more IoT devices. Accordingly, the asset 106 transmits data to and receives information from the FSM platform hosted on the back-end system 108. For example, the asset 106 can provide data representative of parameter measurements (e.g., temperature, pressure, speed) to the back-end system 108; paragraph [0058]: operational data of the asset (e.g., IoT data) can be periodically received by the FSM platform; paragraph [0043]: the asset is installed at a customer location, and is registered with the FSM platform); 
c. storing received pushed metric data within the persistent data storage system (paragraph [0028]: the FSM platform interacts with the DLS to store asset-specific data, audit data, and the like; paragraph [0034]: asset-specific data (e.g., IoT data recorded for the specific asset) can be retrieved from the DLS 212); 
e. Publishing the pushed metric data that has been polled to the AR/MR display device according to the overlay governed data stream in association with the location data of the remote IoT devices (paragraph [0073]: the technician can use a device (e.g., the device 106 of FIG. 1) to provide VR /AR/MR functionality… asset-specific data (e.g., temperature, pressure, speed) can be provided as an overlay, such that the technician can view the asset and the asset-specific data concurrently (e.g., through the device 104)).
Chacko discloses all the features with respect to claim 10 as outlined above. However, Chacko fails to disclose the plurality of remote IoT devices not all having the same push frequency, and d. polling the persistent data storage system for data points from the pushed metric data. 
Sakura discloses the plurality of remote IoT devices not all having the same push frequency (paragraph [0089]: the remote current device state identification system 502 functions to vary a frequency at which it queries or polls devices for current configuration state data across a plurality of devices… the remote current device state identification system 502 can poll a first infrastructure network device for current configuration state data every hour and poll a second infrastructure network device for current configuration state data every thirty minutes), 
d. polling the persistent data storage system for data points from the pushed metric data (paragraph [0093]: the remote device communication engine 504 can receive current configuration state data for an IoT device from an infrastructure network device operating to provide the IoT device access to network services. The remote device communication engine 504 can receive current configuration state data from a device in response to the device being polled or queried for the current configuration state data; paragraph [0089]: the remote current device state identification system 502 functions to vary a frequency at which it queries or polls devices for current configuration state data across a plurality of devices… the remote current device state identification system 502 can poll a first infrastructure network device for current configuration state data every hour and poll a second infrastructure network device for current configuration state data every thirty minutes).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Chacko’s to poll data at different frequency as taught by Sakura, to configure the system to operate according to the desired configuration.

Claim 1 recites the functions of the method recited in claim 10 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the method in claim 10 applies to the method steps of claim 1.

Claim 2-4 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Chacko U.S. Patent Application 20190019090 in view of Sakura U.S. Patent Application 20180262394, and further in view of ISHIKAWA U.S. Patent Application 20150302623.
Regarding claim 2, Chacko as modified by Sakura discloses the method of claim 1, wherein the step of establishing an overlay governed data stream includes the steps of: a. publishing reciprocal requests of streams for assets and asset overlays between the persistent data storage system and an application programming interface (Chacko's paragraph [0073]: the technician can use a device (e.g., the device 106 of FIG. 1) to provide VR /AR/MR functionality… asset-specific data (e.g., temperature, pressure, speed) can be provided as an overlay, such that the technician can view the asset and the asset-specific data concurrently (e.g., through the device 104)). However, Chacko as modified by Sakura fails to disclose b. providing an overlay template to the application programming interface; and c. Associating all asset data streams identified by the overlay template to a particular AR/MR device.
ISHIKAWA discloses b. providing an overlay template to the application programming interface (paragraph [0106]: FIG. 8 is a diagram illustrating an example of the AR display object DB; paragraph [0107]: The "AR object" (overlay template, see fig. 8) stores an object image (a moving picture or a still image), text information, or the like); and 
c. Associating all asset data streams identified by the overlay template to a particular AR/MR device (paragraph [0162]: FIG. 16… an AR object 93-3 is set to the AR marker 92-3).
Therefore, it would be obvious before the effective filing date of the claimed invention to combine Chacko and Sakura’s to use overlay template as taught by ISHIKAWA, to display appropriate content data associated with equipment.

Regarding claim 3, Chacko as modified by Sakura and ISHIKAWA discloses the method of claim 1, wherein the AR/MR device displays pushed metric data in visual association with the networked assets according to display parameters of an overlay template (ISHIKAWA’s paragraph [0162]: FIG. 16… an AR object 93-3 (flow direction as metric data) is set to the AR marker 92-3; Chacko’s paragraph [0073]: the technician can use a device (e.g., the device 106 of FIG. 1) to provide VR /AR/MR functionality… asset-specific data (e.g., temperature, pressure, speed) can be provided as an overlay, such that the technician can view the asset and the asset-specific data concurrently (e.g., through the device 104)).
Therefore, it would be obvious before the effective filing date of the claimed invention to combine Chacko and Sakura’s to use overlay template as taught by ISHIKAWA, to display appropriate content data associated with equipment.

Regarding claim 4, Chacko as modified by Sakura and ISHIKAWA discloses the method of claim 1, wherein the AR/MR device updates a visual display of the published pushed metric data according to a polling frequency of the overlay template that is different from a pushing frequency of at least one of the IoT devices (ISHIKAWA’s paragraph [0113]: when the server 11 performs a process to update each data, the updated data may be distributed to each display apparatus 12; Sakura’s paragraph [0101]: the device current configuration state identification engine 506 updates current configuration state data stored in the current configuration state datastore 508 to indicate the remotely determined current configuration state of the device; paragraph [0089]: the remote current device state identification system 502 functions to vary a frequency at which it queries or polls devices for current configuration state data across a plurality of devices… the remote current device state identification system 502 can poll a first infrastructure network device for current configuration state data every hour and poll a second infrastructure network device for current configuration state data every thirty minutes).
Therefore, it would be obvious before the effective filing date of the claimed invention to combine Chacko and Sakura’s to use overlay template as taught by ISHIKAWA, to display appropriate content data associated with equipment.

Claim 11 recites the functions of the method recited in claim 2 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the method in claim 2 applies to the method steps of claim 11.

Claim 12 recites the functions of the method recited in claim 3 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the method in claim 3 applies to the method steps of claim 12.

Claim 5-6, 9 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Chacko U.S. Patent Application 20190019090 in view of Sakura U.S. Patent Application 20180262394, in view of ISHIKAWA U.S. Patent Application 20150302623, and further in view of Roberts U.S. Patent Application 20140320529.
Regarding claim 5, Chacko as modified by Sakura and ISHIKAWA discloses all the features with respect to claim 1 as outlined above. However, Chacko as modified by Sakura and ISHIKAWA fails to disclose generating an overlay template.
Roberts discloses generating an overlay template (paragraph [0028]: Upon receiving the view-steering request, the AR system generates a view-steering widget based on the received information, and overlays the widget onto the video from the scene being tracked, thus assisting the local user in adjusting the viewpoint of the camera to the desired location).
Therefore, it would be obvious before the effective filing date of the claimed invention to combine Chacko, Sakura and ISHIKAWA’s to generate overlay template as taught by Roberts, to display detailed, real-time information about the equipment.

Regarding claim 6, Chacko as modified by Sakura, ISHIKAWA and Roberts discloses the method of claim 5, wherein the step of generating an overlay template includes the steps of: 
a. selecting a networked asset (Roberts’s paragraph [0044]: view information associated with the selected object and subsequently entering a "view-synchronization mode." While in the view-synchronization mode, the AR client tracks the real-world object and overlays the view-steering widget on the scene being tracked); 
b. selecting an overlay object (Roberts’s paragraph [0038]: AR display 210 also displays view-steering widget, such as an arrow 206 pointing to the right. Optionally, AR display 210 can also display a small window 230 at its corner...); 
c. associating the selected network asset and selected overlay object together, thereby generating an associated display widget; and d. Assigning configuration data to the associated display widget (ISHIKAWA’s paragraph [0162]: FIG. 16… an AR object 93-3 (overlay object) is set to the AR marker 92-3; Chacko’s paragraph [0073]: the technician can use a device (e.g., the device 106 of FIG. 1) to provide VR /AR/MR functionality… asset-specific data (e.g., temperature, pressure, speed) can be provided as an overlay, such that the technician can view the asset and the asset-specific data concurrently (e.g., through the device 104)).
Therefore, it would be obvious before the effective filing date of the claimed invention to combine Chacko, Sakura and ISHIKAWA’s to generate overlay template as taught by Roberts, to display detailed, real-time information about the equipment.

Regarding claim 9, Chacko as modified by Sakura, ISHIKAWA and Roberts discloses the method of claim 6, wherein the configuration data includes a polling frequency (Sakura’s paragraph [0089]: the remote current device state identification system 502 functions to vary a frequency at which it queries or polls devices for current configuration state data across a plurality of devices… the remote current device state identification system 502 can poll a first infrastructure network device for current configuration state data every hour and poll a second infrastructure network device for current configuration state data every thirty minutes). 
Therefore, it would be obvious before the effective filing date of the claimed invention to combine Chacko, Sakura and ISHIKAWA’s to generate overlay template as taught by Roberts, to display detailed, real-time information about the equipment.

Claim 13 recites the functions of the method recited in claim 5 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the method in claim 5 applies to the method steps of claim 13.

Claim 14 recites the functions of the method recited in claim 6 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the method in claim 6 applies to the method steps of claim 14.

Regarding claim 15, Chacko as modified by Sakura, ISHIKAWA and Roberts discloses the method of claim 14, wherein the configuration data includes at least one or more of: display location information, a scripted trigger that activates a display object based on data values from the networked asset, and a polling frequency (Sakura’s paragraph [0089]: the remote current device state identification system 502 functions to vary a frequency at which it queries or polls devices for current configuration state data across a plurality of devices… the remote current device state identification system 502 can poll a first infrastructure network device for current configuration state data every hour and poll a second infrastructure network device for current configuration state data every thirty minutes). 
Therefore, it would be obvious before the effective filing date of the claimed invention to combine Chacko, Sakura and ISHIKAWA’s to generate overlay template as taught by Roberts, to display detailed, real-time information about the equipment.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chacko U.S. Patent Application 20190019090 in view of Sakura U.S. Patent Application 20180262394, in view of ISHIKAWA U.S. Patent Application 20150302623, in view of Roberts U.S. Patent Application 20140320529, and further in view of Haddick U.S. Patent Application 20110221656.
Regarding claim 7, Chacko as modified by Sakura, ISHIKAWA and Roberts discloses all the features with respect to claim 6 as outlined above. However, Chacko as modified by Sakura, ISHIKAWA and Roberts fails to disclose the configuration data includes display location information explicitly. 
Haddick discloses the configuration data includes display location information (paragraph [0259]: overlaying information onto the user's viewed external environment, such as the overlaid 3D displayed map 1512C, the location information 1514C, and the like).
Therefore, it would be obvious before the effective filing date of the claimed invention to combine Chacko, Sakura, ISHIKAWA and Roberts’ to include display location information as taught by Haddick, to display overlay at user desired location.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Chacko U.S. Patent Application 20190019090 in view of Sakura U.S. Patent Application 20180262394, in view of ISHIKAWA U.S. Patent Application 20150302623, in view of Roberts U.S. Patent Application 20140320529, and further in view of Moberg U.S. Patent Application 20120116197.
Regarding claim 8, Chacko as modified by Sakura, ISHIKAWA and Roberts discloses all the features with respect to claim 6 as outlined above. However, Chacko as modified by Sakura, ISHIKAWA and Roberts fails to disclose the configuration data includes a scripted trigger that activates a display object based on data values. 
Moberg discloses the configuration data includes a scripted trigger that activates a display object based on data values (paragraph [0042]: based on data from the acceleration, thermal, and/or humidity sensors 414, 426, and 412, the processor 418 may… (2) activate the display 428).
Therefore, it would be obvious before the effective filing date of the claimed invention to combine Chacko, Sakura, ISHIKAWA and Roberts’s to activate display based on data value as taught by Moberg, to display necessary and important information to user.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yi Yang whose telephone number is (571)272-9589.  The examiner can normally be reached on Monday-Friday 9:00 AM-6:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/YI YANG/
Examiner, Art Unit 2616